Citation Nr: 0434264	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-26 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Whether the appellant's character of discharge for the 
service period from February 3, 1998 to January 22, 1999, is 
a bar to receipt of VA benefits derived from that period of 
service.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The appellant had active duty service from February 3, 1998 
to January 22, 1999.  He also served on active duty for 
training from May 25, 1991 to September 26, 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 RO administrative decision which 
found that the appellant's character of discharge for the 
period from February 3, 1998 to January 22, 1999, was a bar 
to VA benefits derived from that period of service.  The 
appellant filed a notice of disagreement with that decision 
in April 2003.  After receiving a statement of the case in 
July 2003, the appellant perfected his appeal to the Board by 
timely filing a substantive appeal in August 2003.  

On his substantive appeal form, VA Form 9, the appellant 
alleged that he was insane at the time of commission of the 
offense that led to his other than honorable discharge.  The 
RO subsequently addressed this allegation as a separate issue 
in a February 2004 rating decision.  The Board, however, 
finds this allegation, and the legal significance attached to 
it, a required element to be considered in adjudicating the 
current appeal, and not a separate issue unto itself.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND
 
The appellant had active duty service from February 3, 1998 
to January 22, 1999.  His report of separation, Form DD 214, 
notes that he was discharged under other than honorable 
conditions, and lists the reason for separation as being in 
lieu of trial by court-martial.  

The appellant contends that he was insane at the time of 
committing the offense causing his other than honorable 
conditions discharge, and that under 38 C.F.R. § 3.12(b) his 
character of discharge should not be a bar to the payment of 
VA benefits derived from that period of service.  

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

To date, the RO has been unsuccessful in obtaining the 
appellant's service medical and personnel records for the 
period of service at issue herein.  As it happens, however, 
the most recent attempt to obtain these records occurred more 
than one year ago.  Given the nature of the veteran's 
discharge, it is all but inconceivable that documents 
relating to the circumstances of his discharge were not 
created.  Likewise, given the significance of what these 
documents may show in the context of this appeal, another 
attempt should be made to obtain them.  Furthermore, post-
service psychiatric treatment records may also be relevant, 
and an attempt should be made to obtain them.  See M-21, Part 
IV, para. 11.01 b. (1) (Aug. 23, 2002). 

Accordingly, the case is REMANDED for the following:

1.  The veteran should be asked to provide any 
pertinent information in his possession, including 
service medical records and service personnel 
records or other documents describing the 
circumstances of his discharge from service in 
January 1999.  He also should be asked to identify 
the places at which he has received psychiatric 
treatment since January 1999, and an attempt to 
obtain any such records should be made.  

2.  The RO should request the appropriate service 
department, the National Personnel Records Center 
(NPRC), or any other appropriate organization to 
search for mental health clinic treatment records 
relating to the veteran generated at Fort Campbell 
and/or Fort Buchanan between February 1998 and 
January 1999, if any, and any available 
personnel/administrative/disciplinary records, or 
other service medical records, which may be 
available.  (A request for this information also 
should be directed to the Army Reserve unit to 
which the veteran was assigned prior to his active 
duty, Company D, 448th Engineer Bn Fort Buchanan, 
PR.)  In the event that records are unavailable, 
this should be noted in writing in the claims 
folder, and the appellant should be informed of the 
results of this search.  Any such records 
discovered should be obtained and associated with 
the claims folders.

3.  The RO should then readjudicate the issue of 
whether the character of discharge of the 
appellant's February 3, 1998 to January 22, 1999, 
service is a bar to VA benefits derived from that 
period of service (including the insanity 
question).  If the benefit sought is not granted, 
the case should be returned to the Board for 
further appellate consideration, after compliance 
with appropriate appellate procedures, including 
issuance of a supplemental statement of the case.  

No action by the appellant is required until he receives 
further notice. The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



